                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
                                                       No. 19-CR-00077-JB
vs.

MICHAEL NISSEN,

               Defendants.

                            MOTION TO DISMISS INDICTMENT

       Defendant, Michael Nissen, by and through his attorneys Jack Mkhitarian and Kenneth A.

Gleria, hereby moves the Court to dismiss the Indictment as 18 U.S.C.A. § 875(c), violates, Mr.

Nissen’s First Amendment right to free speech. In support of this motion, counsel states as follows:

       Mr. Nissen is charged by indictment with two (2) counts of Interstate Communication with

Intent to Injure the Person of Another, in violation of Title 18 U.S.C. §875(c).

                                              FACTS

       On November 2, 2018, at approximately 5:45 p.m. New Mexico State Police (NMSP) Officer

Burd stopped Michael Nissen on Interstate 40 in Torrance County, New Mexico, near mile marker 194

and issued him multiple traffic citations. Later that day, NMSP dispatch received multiple telephone

calls from telephone number 505-819-1806, and caller ID listing Michael Nissen. The male caller

referenced a NMSP officer that previously stopped him and issued him citations. During the calls, the

caller made the following statements, “You guys got some of the stupidest fucking pigs on the road.

The next time someone violates me like that on the road, I’m gonna put a bullet in that fucking pig’s

head.” and, “He violated my 4th amendment constitution, he violated my 2nd and my 1st amendment and

the next time he does it I’m gonna plead the 5th, but next time I’m gonna take my revolver out and put

that mother fucker drop dead…”
       On December 13, 2018, Nissen spoke with Bernalillo County Sheriff’s Deputies at their office

to complain about the NMSP. During their interview, Nissen had his mobile phone present and told

deputies his phone number was 505-819-1806 and he lives at “1025 Walker.” Mr. Nissen said he

doesn’t own a computer and does all his emailing and internet research from his mobile phone. Mr.

Nissen said his email address is johnny2bravo1@gmail.com. Mr. Nissen stated he was stopped by

NMSP near mile marker 194 and given multiple citations. Mr. Nissen said that after the traffic stop, he

called the NMSP to “just get it done and then it got a little crazy” and, “I didn’t make no threatening

calls, but I kept calling them about the law.” Nissen then said he called NMSP Internal Affairs to

make a complaint against the NMSP State Police Officer.

                                            ARGUMENT

       The First Amendment provides that “Congress shall make no law … abridging the freedom of

speech.” “The hallmark of the protection of free speech is to allow ‘free trade in ideas’—even ideas

that the overwhelming majority of people might find distasteful or discomforting.” Virginia v. Black,

538 U.S. 343, 358 (2003), quoting Abrams v. United States, 250 U.S. 616, 630 (1919). Ordinarily,

the First Amendment denies government “the power to prohibit dissemination of social, economic and

political doctrine which a vast majority of its citizens believe to be false and fraught with evil

consequence.” Whitney v. California, 274 U.S. 357, 374 (1927).

       The protections afforded by the First Amendment are not absolute. The government may

lawfully regulate certain categories of speech consistent with the Constitution. See e.g., Chaplinsky v.

New Hamshire, 315 U.S. 568, 571-72 (1942). True threats, like obscenity, defamation, and fraud are

among the categories of speech the government may regulate. True threats “encompass those

statements where the speaker means to communicate a serious expression of an intent to commit an act

of unlawful violence to a particular individual or group of individuals.” Virginia v. Black, 538 U.S.

                                                   2
343, 359 (2003). “The speaker need not actually intend to carry out the threat. Rather, a prohibition on

true threats ‘protect[s] individuals from the fear of violence’ and ‘from the disruption that fear

engenders,’ in addition to protecting people ‘from the possibility that the threatened violence will

occur.” Id. A true threat must be “a serious threat as distinguished from words as mere political

argument . . .” United States v. Leaverton, 835 F.2d 254, 256 (10th Cir. 1987).

        The question in the instant case is whether Mr. Nissen’s communications are political speech,

exaggeration, or something said in a joking manner that is protected by the First Amendment or

whether they fall within the definition of a “true threat that may be lawfully regulated under 18 U.S.C.

§ 875(C). While this would ordinarily be a question for a jury to determine, United States v. Viefhaus,

168 F.3d 392. 397 (10th Cir. 1999), “[i]f there is no question that a defendant’s speech is protected by

the First Amendment, the court may dismiss the charge as a matter of law.” Id. See also, United States

v. Wheeler, 776 F.3d 736, (10th Cir. 2015).

        There is authority for the proposition that a conditional threat may not be the kind of statement

that is proscribed by 18 U.S.C. § 875(c). For example, in Watts v. United States, 394 U.S. 705, 89

S.Ct. 1399, 22 L.Ed.2d 664 (1969), the defendant in that case was prosecuted for stating at a political

gathering that, “If they ever make me carry a rifle the first man I want to get in my sights is

L.B.J.” Id. at 706, 89 S.Ct. at 1400–01. In holding that this was not a prosecutable threat against the

President, the Court considered the conditional nature of the threat, the fact that it was made during a

political discussion, and the fact that the response of the audience was laughter. In context, the

statement is political hyperbole, albeit extreme.

        Here Mr. Nissen contacted a police dispatcher to complain about rights violated, and the police

dispatcher could not be a victim if the complaint or threat were carried out. Furthermore, Mr. Nissen’s

threat to “kill pigs” was figurative and conditioned on his constitutional rights being violated and him

                                                    3
defending himself in that event. In United States v. Bozeman, 495 F.2d 508, 510 (5th Cir.1974), cert.

denied, 422 U.S. 1044, 95 S.Ct. 2660, 45 L.Ed.2d 696 (1975), the court reasoned that a threat is not to

be construed as conditional if it had a reasonable tendency to create apprehension that its originator will

act in accordance with its tenor. Applying that test here, a reasonable jury could not find that the

figurative language stated by Mr. Nissen to the police dispatcher was a true threat, particularly in light

of the fact that dispatcher was warned by hyperbole that “pigs” would be shot on the condition that Mr.

Nissen’s rights were violated.

                                            CONCLUSION

        Mr. Nissen did not communicate a serious expression of an intent to commit an act of unlawful

violence. He was engaged in political speech. And if it was misguided or repugnant to the majority, it

is nonetheless protected by the First Amendment.

                                                         Respectfully submitted:


                                                         Electronically filed
                                                         Jack Mkhitarian
                                                         Attorney for Jason Michael Nissen
                                                         1008 5th St. NW
                                                         Albuquerque, NM 87102
                                                         (505) 200-2982




        I HEREBY CERTIFY that a copy of the foregoing was mailed/delivered to all counsel of
record this 15th day of May 2019. Jack Mkhitarian

                                                    4
